Citation Nr: 1047632	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  
Service in the Asiatic-Pacific Theater during World War II is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In the September 2009 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In October 2010, 
however, he indicated that he no longer wished to testify at a 
hearing.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).  

In December 2010, the Board advanced the Veteran's appeal on its 
docket due to his advanced age.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  In a September 2003 rating action, the RO granted service 
connection for PTSD, effective from March 31, 2003.  

2.  The Veteran did not request an earlier effective date for the 
grant of service connection for PTSD until August 2008.  


CONCLUSION OF LAW

Because the September 2003 rating action's assignment of 
March 31, 2003 as the effective date for the grant of service 
connection for PTSD is final, the claim for an earlier effective 
date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 
7104, 7105 (West 2002) & 38 C.F.R. §§ 3.104, 3.400, 20.200, 
20.302, 20.1103 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution the Veteran's earlier effective date claim is based on 
the operation of law and that the VCAA is, therefore, not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  Similarly, VA's General Counsel has held that VA is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist a claimant in 
developing evidence to substantiate a claim, where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the benefit sought.  See VAOGCPREC 5-2004.

As will be discussed in further detail in the following decision, 
the Board is dismissing the Veteran's earlier effective date 
claim because he did not raise this issue in a timely fashion.  
In other words, the Board is dismissing the Veteran's current 
appeal based on the law.  The facts that are necessary to 
adjudicate this claim are not in dispute and are already 
contained in the claims folder.  Thus, further notice or 
assistance to the Veteran would be fruitless.

In any event, the Board notes that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given the 
opportunity to present testimony at a personal hearing if he so 
desired.  Although he initially requested to testify at a 
hearing, he later withdrew his hearing request as detailed in the 
Introduction. 

Analysis

In a September 2003 rating decision, the RO in Louisville, 
Kentucky granted service connection for PTSD and awarded a 50 
percent disability rating, effective from March 31, 2003.  By a 
January 2004 rating action, the RO awarded a total schedular 
rating of 100 percent, effective from March 31, 2003, for the 
Veteran's PTSD.  

Subsequently, in August 2008, the Veteran filed a claim for an 
effective date earlier than March 31, 2003 for the grant of 
service connection for PTSD.  This statement is the first 
evidence of record of the Veteran's disagreement with the 
assignment of March 31, 2003 as the effective date for the grant 
of service connection for PTSD.  

In the above-mentioned February 2009 rating decision, the 
Louisville RO denied the Veteran's earlier effective date claim.  
Following receipt of notice of that decision, the Veteran 
perfected a timely appeal as to his earlier effective date claim.  

In this situation, the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), controls the Board's disposition.  In Rudd, the Court 
held that, if a claimant wishes to obtain an effective date 
earlier than the one assigned, the claimant must file a timely 
appeal as to the applicable rating action. Otherwise, that rating 
action becomes final, and the only basis for challenging the 
effective date is a motion to revise the decision based on clear 
and unmistakable error (CUE).  The Court explained that there can 
be no freestanding claim for an earlier effective date and that 
to consider such a freestanding claim would be erroneous.  
Rather, in such circumstances, the proper course of action would 
have been to dismiss the appeal.

The facts of the current appeal are clear.  The Veteran did not 
initiate a timely appeal of the September 2003 rating action's 
assignment of March 31, 2003 as the effective date for the grant 
of service connection for PTSD.  Indeed, the Veteran did not 
raise the matter of an earlier effective date for the grant of 
service connection for PTSD until August 2008.  Thus, his August 
2008 statement may only be viewed as a freestanding claim for an 
earlier effective date, which is an impermissible end run around 
the requirement to challenge such a final decision.  As such, the 
current appeal must be dismissed.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In reaching this decision, the Board notes that it does 
not appear that the Veteran has yet filed anything which could 
reasonably be construed as a motion for CUE in the September 2003 
rating action which assigned the effective date at issue here.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


ORDER

The claim of entitlement to an effective date earlier than March 
31, 2003 for the grant of service connection for PTSD is 
dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


